Citation Nr: 9922975	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of frozen feet, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to the service-connected 
residuals of frozen feet.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1944 to 
July 1945.  The record shows that his decorations included 
the Purple Heart.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from an April 1995 decision of the RO.  

In February 1998, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is currently shown to have pain and 
sensitivity to cold in his feet, but he has not been shown to 
have a loss of toes, loss of tissue, nail abnormalities, 
locally impaired sensation, color changes, hyperhidrosis or 
related x-ray abnormalities.  

3.  No competent evidence has been submitted to show that the 
veteran is currently suffering from peptic ulcer disability 
due to disease or injury which was incurred in or aggravated 
by service or as proximately due to or the result of the 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals of frozen feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.104 including Diagnostic 
Code 7122 (1997); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.104 
including Diagnostic Code 7122 (1998).  

2.  A well-grounded claim of service connection for peptic 
ulcer disease has not been presented.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful of the veteran's service medical records shows 
that, in June 1944, his entrance examination reported that 
his abdominal viscera and feet were normal.  On a Certificate 
of Discharge for Disability in July 1945, the veteran was 
reported to have moderate bilateral frostbite of the feet, 
which had been incurred in Germany following exposure to wet 
and cold weather during combat.  The exposure was reported to 
be manifested by hyperhidrosis, mottling of skin of the feet 
and moderate swelling of the feet upon prolonged standing or 
walking.  

On VA examinations in February 1946 and November 1948, the 
veteran's digestive system, including his mouth, stomach, 
intestines, liver, gall bladder and rectum, was reported to 
be normal.  He was diagnosed with history of frost bite of 
the feet.  

On VA examination in September 1970, the veteran reported 
that his feet ached and that he had pain across the balls of 
his feet.  He indicated that this was the only thing that 
gave him trouble.  His abdomen was reported to be rounded 
with no tenderness or palpable masses.  He was diagnosed with 
residuals of frozen feet.  

In April 1994, Andrew J. Chapman, D.P.M., reported that the 
veteran had significant nerve damage due to his previous 
history of frostbite as well as some additional nerve damage 
due to diabetic neuropathy.  

On a VA peripheral nerves examination in May 1994, the 
veteran reported that he had foot pain, dysesthesia and a 
continuous cold feeling in his feet following his discharge 
from service.  He was reported to have difficulty with 
walking a half block because of foot pain and occasional 
right calf pain.  The veteran was reported to have no 
disability in the lower extremities except for weakness on 
toe walking.  Dorsiflexion and plantar flexion were reported 
to be intact and there was no evidence of paralysis.  The 
veteran was reported to have decreased sensation to light 
touch in the distal feet and legs, more on the right than on 
the left.  He was diagnosed, in part, with peripheral 
neuropathy due to residuals of frozen feet.  

In June 1995, a private medical report from Dr. Chapman 
revealed that the veteran was believed to suffer from 
bilateral Morton's neuroma with no evidence of vascular 
deficit.  

In May 1997, private medical records from A.R. Joshi, M.D., 
reported that the veteran's abdomen was benign and soft.  The 
veteran was reported to have pain in both feet when he 
walked.  He was reported not to have a vascular problem or 
neuropathy.  The foot pain was reported most probably to be 
the result of his frost bite in service.  

In June 1997, the veteran's wife and friend reported that the 
veteran had had problems with his feet and legs since 
service.  

In June 1998, A. R. Joshi, M.D., reported that the veteran 
was known to have angina pectoris, diabetes mellitus, status 
post coronary artery bypass graft surgery, a history of 
cerebrovascular accident, hypercholesterolemia, 
pneumoconiosis and peptic ulcer disease.  He was reported to 
be treated with Zantac for the peptic ulcer disease.  

On a VA cold injury protocol examination in July 1998, the 
veteran was reported to have painful feet and to have had no 
amputation of his toes.  He indicated that his feet felt 
cold, especially in cold weather.  He was reported to have 
some burning, especially in the fifth toe, bilaterally.  The 
veteran's skin was reported to be white, moist and cool with 
no edema, atrophy or ulcerations.  There was reported to be 
good symmetrical hair growth and no evidence of fungal 
infection or scars on the feet.  The nails were reported to 
show no sign of fungal infection or deformity.  Achilles 
reflex was reported to be equal and symmetrical, bilaterally, 
and there was no weakness or atrophy of the muscle.  Range of 
motion of the joints was reported to be good with no pain, 
crepitus, deformity or swelling.  There was reported to be no 
loss of tissue in the digits.  The skin was reported to be of 
normal turgor and there was no evidence of Raynaud's 
phenomenon.  Vascular peripheral pulses, dorsalis pedis and 
posterior tibialis were reported to be 2/4, bilaterally.  X-
ray studies of both feet were reported to show corticis to be 
intact.  The veteran was diagnosed with causalgia.  

On a VA cold injury protocol examination in December 1998, 
the veteran reported that he had difficulty standing when his 
feet were cold.  He indicated that his feet felt cold, 
especially in cold weather, and that he had numbness and 
tingling in his feet.  His feet were reported to show no 
edema, atrophy, ulcerations, fungal infection, scars or 
weakness or atrophy of the muscles.  Range of motion of the 
metatarsal phalangeal joints, midtarsal joints, subtalar 
joints and ankle joints was reported to be good without pain 
or crepitus.  The arch was reported to be present on and off 
of weight bearing.  The veteran was diagnosed with residuals 
of frostbite to both feet.  The examiner commented that he 
was unaware of any relationship between gastric ulcers and 
residuals of frostbite of the feet.  


II.  Analysis

A.  Increased Rating for Residuals of Frozen Feet

The Board finds the veteran's claim for increased 
compensation benefits for residuals of frozen feet is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating cold injury 
residuals, which was formerly designated as residuals of 
frozen feet (immersion foot), changed on January 12, 1998 and 
was revised again on August 13, 1998.  The veteran filed his 
claim for an increased rating for the service-connected 
residuals of frozen feet in December 1994.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must apply the more favorable 
of the old and new rating criteria to the veteran's claim.  

Under the old rating criteria, residuals of frozen feet with 
mild symptoms such as chilblains are rated as 10 percent 
disabling, whether unilateral or bilateral.  Persistent 
moderate swelling, tenderness, redness, etc. is rated as 20 
percent disabling when unilateral and 30 percent when 
bilateral.  Loss of toes or parts and persistent severe 
symptoms are rated as 30 percent disabling when unilateral 
and as 50 percent disabling when bilateral.  38 C.F.R. 
§ 4.104 including Diagnostic Code 7122 (1997).  

The general rating formula for cold injury residuals under 
the new rating criteria, pursuant to the revisions effective 
on January 12, 1998, is as follows:  Cold injury residuals 
with pain, numbness, cold sensitivity, or arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts warrants a 30 percent rating.  Cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts warrants a 20 percent 
rating.  Cold injury residuals with pain, numbness, cold 
sensitivity or arthralgia warrants a 10 percent rating.  
Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  Each affected part (hand, foot, ear, 
nose) is to be evaluated separately and the ratings are 
combined, if appropriate, in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  38 C.F.R. § 4.104 including Diagnostic Code 
7122 (1998).  

The general rating formula for cold injury residuals under 
the new rating criteria, following the revisions effective on 
August 13, 1998, is as follows:  A 30 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity.  Amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy 
should be separately evaluated under other diagnostic codes.  
Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc. should also be separately evaluated unless they 
are used to support an evaluation under Diagnostic Code 7122.  
In addition, each affected part (e.g., hand, foot, ear, nose) 
should be evaluated separately and the ratings should be 
combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  63 
Fed. Reg. 37778-37779 (1998).  

Based upon the evidence of record, the veteran has not been 
shown to have a loss of toes as a residual of his frozen feet 
in service.  Thus, he is not entitled to an increased rating 
pursuant to the old criteria under 38 C.F.R. § 4.104 
including Diagnostic Code 7122 (1997).  

The most recent VA examinations reported that the veteran 
complained that his feet were painful and felt cold, 
especially in cold weather.  However, his feet were not shown 
to demonstrate loss of tissue, nail abnormalities, locally 
impaired sensation, color changes, hyperhidrosis or related 
x-ray abnormalities.  While the veteran was diagnosed with 
peripheral neuropathy on VA examination in May 1994, the more 
recent private medical record from A.R. Joshi, M.D., reported 
that the veteran did not have a vascular problem or 
neuropathy.  Thus, the Board finds that an increased rating 
for the veteran's service-connected residuals of frozen feet 
cannot be assigned pursuant to the new rating criteria under 
38 C.F.R. § 4.104 including Diagnostic Code 7122 (1998).  

The Board notes that, under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951 (1998).  Consequently, the 30 percent rating for the 
service-connected residuals of frozen feet is protected at 
that level.  

Thus, the Board finds that an increased rating for the 
veteran's service-connected residuals of frozen feet cannot 
be assigned pursuant to the criteria of 38 C.F.R. § 4.104 
including Diagnostic Code 7122 (1997) or the revised criteria 
under 38 C.F.R § 4.104 including Diagnostic Code 7122 (1998).  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for the service-
connected residuals of frozen feet.  


B.  Service Connection for Peptic Ulcers


Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  The evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The veteran contends, in essence, that he has peptic ulcers 
due to his service-connected residuals of frozen feet.  

In June 1998, A. R. Joshi, M.D., reported that the veteran 
had peptic ulcer disease.  However, no competent evidence has 
been submitted demonstrating a nexus between his current 
peptic ulcer disease and his service-connected residuals of 
frozen feet or other disease or injury in service.  In fact, 
on VA examination in December 1998, the examiner reported 
that he was unaware of any relationship between gastric 
ulcers and residuals of frostbite of the feet.  There is also 
no showing of continuity of peptic ulcer symptomatology 
following the veteran's discharge from service.  See 
38 C.F.R. § 3.303(b) (1998).  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, absent competent evidence of a linkage to the 
service-connected residuals of frozen feet or other disease 
or injury incurred in or aggravated by service, the claim of 
service connection for peptic ulcers must be denied as not 
well grounded.  Caluza, supra.  

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1999) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The veteran has not put the VA on notice 
that competent evidence exists that supports his claim.  

In a claim that is not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has peptic 
ulcers due to the service-connected residuals of frozen feet 
or other disease or injury incurred in or aggravated by 
service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  Also, by this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  



ORDER

An increased rating for the service-connected residuals of 
frozen feet is denied.  

Service connection for peptic ulcer disease, as secondary to 
the service-connected residuals of frozen feet, is denied, as 
a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

